   Case 2:19-cv-00365-MHT-JTA Document 155 Filed 04/27/20 Page 1 of 9



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,            )
et al., on behalf of               )
themselves, their                  )
patients, physicians,              )
clinic administrators,             )
and staff,                         )
                                   )
     Plaintiffs,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:19cv365-MHT
                                   )
STEVEN MARSHALL, in his            )
official capacity as               )
Alabama Attorney General,          )
et al.,                            )
                                   )
     Defendants.                   )

                         NOTICE OF ERRATA

    The court gives notice of the following errata in

the Opinion (doc. no. 137) entered on April 12, 2020.

    On page 3, in footnote 2, the citation currently “see

Complaint (doc. no. 1) at ¶¶ 18-25” should instead be

“see Complaint (doc. no. 1) at 8-10 ¶¶ 18-25”.

    On page 3, in footnote 2, in the first sentence, the

word “four” should be removed.
   Case 2:19-cv-00365-MHT-JTA Document 155 Filed 04/27/20 Page 2 of 9



    On page 8, the citation “See Robinson v. Marshall,

2020 WL 1520243 (M.D. Ala. 2020) (Thompson, J.), amended

by Robinson v. Marshall, 2020 WL 1659700 (M.D. Ala.

2020), and appeal dismissed, No.20-cv-11270-B (11th Cir.

2020)” should instead be “See Robinson v. Marshall, No.

19-cv-365, 2020 WL 1520243 (M.D. Ala. Mar. 30, 2020)

(Thompson, J.), amended by Robinson v. Marshall, 2020 WL

1659700 (M.D. Ala. Apr. 3, 2020), and appeal dismissed,

No. 20-cv-11270-B (11th Cir. Apr. 6, 2020).”

    On page 13, in footnote 4, the citation “see also

Robinson v. Marshall, 2020 WL 1659700, at *1 (M.D. Ala.

2020)    (Thompson,     J.)”    should     instead      be   “see    also

Robinson, 2020 WL 1659700, at *1”.

    On     page     15,     the        explanatory      parenthetical

accompanying      the   citation       “Id.   at   3”    which      reads

“(internal    quotation     marks,      alteration,      and   citation

omitted)”, should be replaced with the phrase “(internal

quotation marks and citation omitted)”.

    On page 17, at line 1, the word “two” in the phrase

“ground between the two parties” should be replaced with

                                   2
   Case 2:19-cv-00365-MHT-JTA Document 155 Filed 04/27/20 Page 3 of 9



the word “opposing”.        Also, on the last line, the comma

after “April 3” and before “caused” should be omitted.

    On page 22, in footnote 6, the short-cite to “Casey,

505 U.S. at 894” should be replaced with a long-cite to

“Planned Parenthood of Southeastern Pa. v. Casey, 505

U.S. 833, 894 (1992)”.

     On page 23, after 1975 Ala. Code, the following

should be removed: “, as amended,”.             The new cite should

be “1975 Ala. Code § 26-23B-5”.

    On page 24, the citation to “Induced Termination of

Pregnancy Statistics” should be replaced with “Induced

Termination of Pregnancy Statistics: 2018”.

    On page 24, the phrase “receiving necessary time off”

should be replaced with “obtaining necessary time off”.

    On page 26, the long-form citation to “See, e.g.,

April 6, 2020, Hr’g Tr. (doc. no. 133) at 160:11-13”

should be replaced with short-form citation “See, e.g.,

id. at 160:11-13”.

    On page 26, in footnote 8, the following should be

deleted:   “Committee      on   Reproductive       Health    Services:

                                   3
   Case 2:19-cv-00365-MHT-JTA Document 155 Filed 04/27/20 Page 4 of 9



Assessing the Safety and Quality of Abortion Care in the

U.S.,”.

    On page 27, in footnote 9, the citation to “Linda A.

Bartlett, Risk      Factors     for    Legal     Induced     Abortion-

Related Mortality in the United States, 103 Obstetrics &

Gynecology 729, 731, 735 (2004)” should be changed to

“Linda A. Bartlett et al., Risk Factors for Legal Induced

Abortion-Related Mortality in the United States, 103

Obstetrics & Gynecology 729, 731, 735 (2004)”.

    On    page   28,    “Southeast”      should     be    replaced       by

“Southeastern”.

    On page 29, on the last line, a period should be

added after “id” in the phrase “See id at”.

    On page 30, in the first paragraph, the citation for

the long quote from Jacobson, which currently reads “Id.

at 30 (emphasis added)” should read “Id. at 31 (citations

omitted) (emphasis added)”.            Additionally, the sentence

“Abortion is a fundamental right” should read “Abortion,

at least before viability, is a fundamental right”.

    On    page   31,   in   the    parenthetical         following      the

                                   4
     Case 2:19-cv-00365-MHT-JTA Document 155 Filed 04/27/20 Page 5 of 9



citation to Doe v. Moore, the phrase “(internal citation

marks omitted)” should be changed to “(internal citations

omitted)”.

      On page 34, in footnote 12, the phrase “(Beckwith,

J.)” should be added after the phrase “(S.D. Ohio 1995)”.

      On page 35, the citation to Casey should be changed

from “505 U.S. at 786” to “505 U.S. at 876”.

      On    page   36,    the    long-form    citation      to   “Planned

Parenthood Se., Inc. v. Strange, 9 F. Supp. 3d 1272, 1286

(M.D. Ala. 2014) (Thompson, J.)” should be replaced with

the following short-form citation: “Planned Parenthood

Se., 9 F. Supp. 3d at 1286.”                Also, in footnote 13 on

that page, the citation “See April 6, 2020, Hr’g Tr.

(doc.      no.   133)    at     37:21-22”    should    be    immediately

followed by “; 38:8-12”.

      On page 37, in footnote 14, the long-form citation

to   Gonzalez      v.    Carhart    should   be   replaced       with     the

following: “Gonzalez, 550 U.S. at 145,” and the “see id.

at 146” citation should be replaced with the following:

“Casey, 505 U.S. at 846.”

                                     5
      Case 2:19-cv-00365-MHT-JTA Document 155 Filed 04/27/20 Page 6 of 9



       On page 38, on the second line, the citation to

“10:19:11:1”          should     instead         read    “10:19-11:1”.        The

citation to the “Decl. of the State Health Officer (doc.

no. 88-15) at ¶ 24” should be amended by adding the number

7 before the ¶ symbol, to denote the page number.

       On page 39, the citation “Defs.’ Clarifications (doc.

no.      120)        at   2-3”     should          instead    read        “Defs.’

Clarifications (doc. no. 120) at 2”.                     In footnote 15, the

first citation to the “Decl. of the State Health Officer

(doc. no. 88-15) at ¶ 24” should be amended by adding the

number 7 before the ¶ symbol, to denote the page number;

the second identical citation should be replaced by “Id.”

       On page 40, the following should be added after “(Dr.

Harris’s        expectation       that       a     pregnant       woman    should

continue        to    receive    prenatal         care    under    the    medical

restrictions)”: “; id. at 88:9-90:9”.

       On page 42, the citation to Smith v. Avino has a pin

cite to page 109 that should be removed.                           That is, “,

109” should be removed.            In footnote 17, the word “state”

in the first sentence should be capitalized.

                                         6
      Case 2:19-cv-00365-MHT-JTA Document 155 Filed 04/27/20 Page 7 of 9



       In the footnote on page 43, brackets should be added

around the word “executive’s” to match the quote in the

main text on the same page.              Also in the footnote on page

43, where the text currently reads “that the restrictions

imposed were necessary to maintain order,” it should

instead read “that the restrictions ... imposed were

necessary to maintain order”.

       On page 43, in both the text and the footnote, the

parenthetical           “(internal       citations,       alteration,      and

quotation marks omitted)” should be replaced.                     In those

two     locations,        where    the       opinion    currently       reads

“(internal citations, alteration, and quotation marks

omitted),”         it    should    say       “(internal     citations      and

quotation       marks     omitted)       (alterations       in   original)”

instead.

       On   page    47,    where     the     document     currently     reads

“coordinating care for their children,” it should instead

read “coordinating child care for their children.”

       The last full sentence on page 47 of the current

opinion erroneously uses a full citation, rather than a

                                         7
   Case 2:19-cv-00365-MHT-JTA Document 155 Filed 04/27/20 Page 8 of 9



short citation.      Where it currently reads “April 6, 2020

Hr’g Tr. (doc. no. 133),” it should merely say “id.”

Further, the citation, instead of citing 44:3-10, should

instead cite 44:3-14.

    On page 48, the court will replace this sentence:

“Rather, they would allow a provider to consider whether

a patient’s abortion must proceed as scheduled because

that patient will not, or likely will not, be able to

terminate her pregnancy if it is postponed.”                     In its

place, the sentence should read: “Rather, they would

allow a provider to consider a range of factors to

determine whether a patient’s abortion should proceed as

scheduled, including because that patient will not, or

likely will not, be able to terminate her pregnancy if

it is postponed.”

    On page 48, the full citation to Stenberg v. Carhart

should instead be a short citation.             Thus, the citation

sentence    should    read:     “Stenberg,      530    U.S.    at   940”

followed by the explanatory parenthetical that is already

included.

                                   8
   Case 2:19-cv-00365-MHT-JTA Document 155 Filed 04/27/20 Page 9 of 9



    On page 52, the court will replace this sentence:

“As the Eleventh Circuit has held, any denial of that

right constitutes ‘irreparable injury.’”                  Instead, the

sentence   should     read:    “As    the    Eleventh     Circuit       has

indicated, an ongoing denial of that right constitutes

‘irreparable     injury.’”         (In      the   text,    the   single

quotation marks should be replaced by double quotation

marks.)

    DONE, this the 27th day of April, 2020.


                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
